           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                   GAINESVILLE DIVISION


 UNITED STATES OF AMERICA                          Criminal Action No.
                   v.                             2:16-CR-032-RWS (3)
 LORA J. PACE,
               Defendant.


                                    ORDER

      This case comes before the Court on Defendant Lora J. Pace’s Motion for

Reduction of Sentence pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by

Section 603 of the First Step Act (“Motion”). [Docs. 141, 147]. The United States

opposes Defendant’s Motion. [Doc. 146].

      Defendant Pace seeks compassionate release based on serious medical

conditions, namely, Type II diabetes, obesity (Body Mass Index of 35.7), and

hypertension. [Doc. 141]. She contends that her medical conditions make her

more vulnerable and susceptible to an adverse outcome if she contracts COVID-

19.

      In March 2017, Pace, along with her co-conspirators, was indicted and

charged with conspiring, between August 1, 2015 and October 21, 2016, to possess
with intent to distribute multiple Schedule I and II controlled substances in

violation of 21 U.S.C. §§ 841(a), 846, 841(b)(1)(B)(iii), and 841(b)(1)(C). [Doc.

42]. The indictment also charged fourteen (14) substantive drug trafficking

offenses alleging violations of 21 U.S.C. §§ 841(a) and 841(b)(1)(C) and aiding

and abetting in violation of 18 U.S.C. § 2. Pace was named in Counts Two

through Seven, plus Counts Nine, Eleven, and Fourteen. [Doc. 42]. Pace entered a

non-negotiated guilty plea to Count One charging conspiracy as well as all nine (9)

substantive counts of distributing three (3) different kinds of synthetic

cannabinoids. [Doc. 119; Presentence Report (“PSR”) ¶¶ 2-15, 18]. Pace supplied

the synthetic cannabinoids. The advisory guideline range was 108-135 months in

prison. [Sentencing Transcript (“Tr.) 45]. On November 21, 2019, Defendant

Pace was sentenced to 66 months in prison, to be followed by four (4) years of

supervised release. [Doc. 119]. Pace is currently incarcerated at FCI Pekin,

Illinois, and has served approximately a quarter of her sentence. According to

Pace, her projected release date is September 23, 2023.

      After considering the record, the parties’ submissions, and the relevant

policy statements issued by the Sentencing Commission, the Court finds that

Defendant Pace demonstrates “extraordinary and compelling reasons” in support of

the requested relief.


                                          2
      Exhaustion

      “The authority of a district court to modify an imprisonment sentence is

narrowly limited by statute.” United States v. Phillips, 597 F.3d 1190, 1194-95

(11th Cir. 2010). Following amendment by the First Step Act allowing a defendant

to file a motion for compassionate release, the governing statute reads:

      The court may not modify a term of imprisonment once it has been
      imposed except that—

      (1) in any case—
             (A) the court, upon motion of the Director of the Bureau of
             Prisons, or upon motion of the defendant after the defendant
             has fully exhausted all administrative rights to appeal a
             failure of the Bureau of Prisons to bring a motion on the
             defendant’s behalf or the lapse of 30 days from the receipt of
             such a request by the warden of the defendant’s facility,
             whichever is earlier, may reduce the term of imprisonment . . .

18 U.S.C. § 3582(c).

      Thus, Section 3582 mandates that an inmate must exhaust administrative

remedies before seeking judicial relief. See, e.g., United States v. Kranz, 2020 WL

2559551, at *3 (S.D. Fla. May 20, 2020) (denying motion for compassionate

release for failure to exhaust administrative remedies; concluding that “exhaustion

is required when mandated by Congress” and cannot be excused or waived); see

also United States v. Solis, 2019 WL 2518452, at *2 (S.D. Ala. June 18, 2019).

The Eleventh Circuit has described the statutory prerequisite within § 3582(c) as “a


                                         3
jurisdictional limitation . . ., noting [that] a district court has ‘no inherent authority’

to modify a sentence that has already been imposed.” United States v. Brennan,

766 Fed. Appx. 911, 913 (11th Cir. 2019) (quoting Phillips, 597 F.3d at 1194-95). 1

       Pace represents in her Motion that she made her initial request for

compassionate release to the Warden on April 7, 2020. [Doc. 141 at 11-12 & n.31,

Exhibit D]. More than thirty (30) days have passed since Defendant made her

original request to the Warden. The Court finds that Pace has, in fact, exhausted

administrative remedies as to her request for compassionate release based on

serious medical conditions and her medical conditions viewed in the context of the

current coronavirus pandemic.

       The Court turns to the merits of Defendant’s § 3582 Motion.




1
  Whether administrative exhaustion in this context is characterized as jurisdictional or a
claim processing rule that can be waived, courts applying § 3582 tend to agree that the
intent of the statute is clearly to afford the BOP the opportunity, in the first instance, to
consider compassionate release. See, e.g., United States v. Lepore, Case No. 1:15-CR-
367-1-TWT, Doc. 336, at 3 (N.D. Ga. April 7, 2020); accord United States v. Johnson,
451 F. Supp. 3d 436, 438 (D. Md. 2020) (finding exhaustion jurisdictional, and stating
that § 3582(c)(1)(A) “does not provide any exceptions to these exhaustion requirements,
and this Court may not create one by judicial order”); United States v. Russo, 2020 WL
1862294, at **4-5 (S.D.N.Y. April 14, 2020) (finding administrative exhaustion
requirement a non-jurisdictional claim-processing rule).



                                              4
         Merits

         The compassionate release provision in § 3582(c)(1)(A) provides for a

sentence reduction for a defendant based on “extraordinary and compelling

circumstances,” which is not defined in the statute. 18 U.S.C. § 3582(c)(1)(A).

“The application notes to § 1B1.13 list three criteria for consideration as

extraordinary and compelling circumstances under § 3582(c)(1)(A): (1) medical

condition; (2) advanced age (at least 65 years old); and (3) family circumstances.”

United States v. Nasirun, 2020 WL 686030, at *2 (M.D. Fla. February 11, 2020)

(citing U.S.S.G. § 1B1.13, cmt. n. 1(A)-(C)); and see Solis, 2019 WL 2518452, at

**2–3 (citing, inter alia, 28 U.S.C. § 994 (authorizing the Commission to describe

what should be considered extraordinary and compelling reasons for sentence

reduction)). 2 There is also a general catchall provision. Id. n.1(D).



2
    The Application Note reads in pertinent part:

         (A) Medical Condition of the Defendant –
         (i) The defendant is suffering from a terminal illness (i.e., a serious physical
         and advanced illness with an end of life trajectory) . . . .
         (ii) The defendant is –
         (I) suffering from a serious physical or medical condition,
         (II) suffering from a serious functional or cognitive impairment, or
         (III) experiencing deteriorating physical or mental health because of the
         aging process, that “substantially diminishes the ability of the defendant to
         provide self-care within the environment of a correctional facility and from
         which he or she is not expected to recover.


                                                5
       At the outset, Section 3582 requires the Court to consider any applicable

factors within 18 U.S.C. § 3553(a). See 18 U.S.C. § 3582(c)(1)(A). The

Sentencing Guidelines also require the Court to consider whether the defendant is a

danger to the safety of any other person or to the community as provided in 18

U.S.C. § 3142(g).3 See U.S.S.G. § 1B1.13.

       Title 18, United States Code, Section 3553(a) requires that the Court “shall

impose a sentence sufficient, but not greater than necessary,” to comply with the

purposes of sentencing identified in paragraph (2) of the statute. The Section

3553(a) factors include:

              (1) “the nature and circumstances of the offense and the history
              and characteristics of the defendant;”
              (2) “the need for the sentence imposed--
                     (A) to reflect the seriousness of the offense, to promote
                     respect for the law, and to provide just punishment for
                     the offense;
                     (B) to afford adequate deterrence to criminal conduct;
                     (C) to protect the public from further crimes of the
                     defendant; and
                     (D) to provide the defendant with needed educational or
                     vocational training, medical care, or other correctional
                     treatment in the most effective manner;”
              (3) the sentencing guidelines;



U.S.S.C. § 1B1.13, app. note 1.
3
 There is no information in the record to indicate that Pace presents a danger to the
community. See 18 U.S.C. § 3142(g).

                                             6
             (4) “the need to avoid unwarranted sentence disparities among
             defendants with similar records who have been found guilty of
             similar conduct;” and
             (5) “the need to provide restitution to any victims of the
             offense.”

18 U.S.C. § 3553 (2018)); and see United States v. Chambliss, 948 F.3d 691, 693-

94 n.3 (5th Cir. 2020) (quoting 18 U.S.C. § 3553(a)).

      Regarding the nature and circumstances of the offense, the convictions in

this case involved the distribution of synthetic marijuana, a substance generally

considered to be more dangerous, and known to produce more dangerous reactions

to the user, than natural marijuana. [PSR ¶ 23; Tr. 4-13]. The circumstances

surrounding Pace’s membership in the conspiracy were highly unusual in that Pace

was contacted by someone who had been a customer of her youngest son’s after

her son, who had a previous conviction for possession of synthetic marijuana,

abandoned his product in a storage unit on Pace’s property. Pace was experiencing

financial difficulty at the time and agreed to sell. [PSR ¶ 32]. Still, Pace’s role in

the conspiracy as supplier was integral. After the initial transaction, Pace made the

synthetic marijuana in her home and either shipped the drugs to her co-conspirators

or delivered them in person. [PSR ¶¶ 2, 32, 34, 79, 83]. Pace’s advisory guideline

range was determined to be 108-135 months, with her offense level being

increased to 31 to account for the synthetic substance. [PSR at 29; Tr. 45]. The


                                           7
Court finds that the nature and circumstances of the offense tilt in favor of the

Government’s position.

      In terms of the history and characteristics of the Defendant, during the

sentencing hearing, the Court described Pace’s criminal conduct as an

“aberration.” [Tr. 63]. The Court varied downward from the advisory guideline

range and imposed a custodial sentence of 66 months, citing personal

characteristics, including Pace’s age, that she was a mother, grandmother, and

caregiver for her mother, that Pace had no prior criminal history, and that the

likelihood of recidivism was low. [Tr. 62-64, 68-69]. The Court also considered

the lack of empirical data supporting the conversion ratio used to account for the

quantity of synthetic marijuana involved in the conspiracy. [Tr. 68-69]. The

history and characteristics weigh in Defendant’s favor.

      As for the need for the sentence imposed, including the need “to reflect the

seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense,” the balancing of these considerations is a close call.

On one hand, Pace’s Motion is brought only two (2) years post-sentencing. To

date, Defendant Pace has only served around 20 months, or less than a third of her

66-month sentence. And Pace benefitted from a substantial variance at the time of

sentencing. When imposing sentence, the undersigned explained that a sentence


                                          8
below 66 months would not be appropriate in light of the seriousness of the

offense, Pace’s role as the supplier of controlled substances, and the length of time

Pace participated in the conspiracy. [Tr. 63-70]. On the other hand, the

Government concedes that “Pace does not appear to be a danger to others. BOP

reports she has had no disciplinary incidents, and Pace is a low risk for

recidivism.” [Doc. 146 at 6 n.1]. Indeed, Pace’s BOP pattern risk score

classification is “Minimum.” [Doc. 141, Exhibit F]. Thus, notwithstanding the

seriousness of the offense, the Court presently finds that the need for individual

deterrence is less compelling now than it was at the time of Defendant’s original

sentencing. In addition, Pace has taken advantage of BOP programming and

opportunities for employment while incarcerated. [Doc. 141, Exhibit F].

Importantly, Pace has a support system in place and family to receive her upon

release. [Doc 141, 147 at 3, 5].

      While the need to deter others, promote respect for the law, and assure just

punishment remain, the Court finds that the § 3553(a) factors do not preclude

compassionate release.

      Serious Medical Conditions as “Extraordinary and Compelling”

      The Court further finds that Pace’s serious medical conditions, considered in

combination with the coronavirus pandemic and increased risk posed to Pace as a


                                          9
result of her diabetes and obesity, present an “extraordinary and compelling

reason” to reduce Pace’s custodial sentence.

      The Court has reviewed Pace’s medical records and taken into consideration

that Type II diabetes is a serious medical condition as contemplated by § 1B1.13,

app. note 1(A). Likewise, Type II diabetes is one of the underlying medical

conditions recognized by the CDC as placing a person at an increased risk if

COVID-19 is contracted, as is obesity. 4 The CDC’s evaluation of obesity as a risk

factor has been broadened to include obesity as opposed to severe obesity since the

filing of Defendant Pace’s Motion. [Doc. 146 at 7 n.2; Doc. 147 at 2 n.1].

      Pace contends that her overall health has deteriorated and, specifically, that

her diabetes and weight have become more difficult to control since being

incarcerated. [Doc. 141 at 2]. In her Motion, Pace represents that she has become

insulin-dependent during the last year and now requires insulin injections to be

administered by medical staff twice daily, whereas, at the time of sentencing, her

diabetes was being managed with oral medication. [Doc. 141 at 2; Exhibit A].

Pace also complains that she does not receive her insulin injections at regular

intervals. [Doc. 141, Exhibit D]. BOP medical records reveal that, between May


4
  People Who Are at Higher Risk for Severe Illness, CDC ONLINE,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-
risk.html (last visited October 10, 2020).

                                         10
2019 and March 2020 (the most recent medical records provided), increasing

amounts of insulin were administered to Pace by BOP medical staff. [Doc. 142 at

58-72]. Here, notwithstanding its opposition to Pace’s Motion, the Government

agrees that Ms. Pace has been diagnosed with medical issues that substantially

diminish her “ability to provide self-care against serious injury or death as a result

of COVID-19 . . . within the environment of a correctional facility[.]” [Doc. 146 at

7]. The documented change in Pace’s condition distinguishes Pace from others

whose diabetes is being adequately managed in custody.

      Finally, in July 2020, when Defendant’s reply brief was filed, counsel

reported that FCI Pekin had only one (1) documented case of COVID-19 at the

facility. [Doc. 147]. The Court takes judicial notice that, as of the date of this

Order, FCI Pekin’s COVID-19 cases have increased exponentially to total 88 cases

during a few months. See http://www.bop.gov/coronavirus (last viewed October

20, 2020). Therefore, the Court finds that the risk to Defendant Pace has increased

such that the overall analysis weighs in her favor and supports her request for

compassionate release.

      In sum, Defendant Pace satisfies her burden of demonstrating extraordinary

and compelling reasons to grant compassionate release.




                                          11
      Conclusion

      The Court finds that Defendant’s compassionate release request is due to be

granted. Accordingly, it is ORDERED that Defendant Pace’s Motion [Doc. 141]

for Reduction of Sentence pursuant to 18 U.S.C. § 3582(c)(1)(A) is GRANTED.

      Defendant’s term of imprisonment is REDUCED to TIME SERVED,

followed by a term of supervised release of four (4) years under the same terms

and conditions previously imposed, plus the following new special condition of

supervised release, that Defendant shall serve her first six (6) months in HOME

INCARCERATION. 5 Defendant shall abide by all the requirements of the home

incarceration program, which may include the use of electronic monitoring or other

location verification system. During home incarceration, Defendant shall be

restricted to her residence at all times except for medical needs or treatment, court

appearances, and other activities approved by the Court.

     There being a verified residence and an appropriate release plan in place, this

order is STAYED for up to fourteen (14) days to make appropriate travel

arrangements and to ensure the Defendant’s safe release. The Defendant shall be

released as soon as appropriate travel arrangements are made and it is safe for the



5
  Ms. Pace’s counsel was consulted by the Court and advises that Ms. Pace consents to
the Court imposing this additional condition of supervised release.

                                          12
defendant to travel. There shall be no delay in ensuring travel arrangements are

made. If more than fourteen (14) days are needed to make appropriate travel

arrangements and ensure the Defendant’s safe release, then the parties shall

immediately notify the Court and show cause why the stay should be extended.

      Defendant is ORDERED to report to the probation office in the federal

judicial district where she is authorized to reside within 72 hours of release from

imprisonment, unless the United States Probation Office instructs Defendant to

report to a different probation office or within a different time frame.

      It is further ORDERED that the BOP shall release the Defendant from the

custody of FCI Pekin upon medical clearance. However, given the circumstances

of the pre-approved release plan, Defendant will be allowed to SELF-

QUARANTINE upon release and will not be required to quarantine at the BOP.

      The United States Attorney for the Northern District of Georgia is

DIRECTED to notify the BOP, FCI Pekin, of the instant Order so that its

provisions can be put into effect as quickly as possible.

      The Clerk is DIRECTED to provide a copy of the instant Order to the

United States Marshals Service and the United States Probation Department.




                                          13
SO ORDERED this 20th day of October, 2020.




                            ________________________________
                            RICHARD W. STORY
                            United States District Judge




                             14
